Per Curiam.

Appellants’ sole contention is that the time prescribed in R. C. 4141.28 for appealing the decision of the administrator on reconsideration is “determined from the date such decision is mailed,” and that appellee’s *197appeal was not timely filed, because it was filed more than len days after the decision on reconsideration was “mailed” to appellee.
The burden of showing when the rehearing decision of the administrator was mailed was on the public agency. Here, no proof was established to show when that decision was actually deposited in the mail.
This court reaffirms its position in King v. Garnes (1973), 36 Ohio St. 2d 187, and, on authority of that case, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neill, C. J., CorrigaN, Steew, Celebrezjze, W. BROWN and P. BrowN, JJ., concur.
Herbert, J., concurs in the judgment.